Office of the Secretary June 16, 2010 June 16, 2010 Office of the Secretary Securities and Exchange Commission treet, N.E. Washington, DC 20549 Re: Rackspace Hosting, Inc. Comment Letter dated April 23, 2010 Ladies and Gentlemen: We are in receipt of the comment letter dated April 23, 2010 (the “Comment Letter”) relating to the filing by Rackspace Hosting, Inc. (“Rackspace” or the “Company”) of its Annual Report on Form 10-K for the Fiscal Year Ended December 31, 2009 (the “Annual Report”). It is our understanding that the letter was faxed to a facsimile machine of the Company on that date and also mailed to the attention of A. Lanham Napier, the Rackspace Chief Executive Officer and President. Unfortunately, the Rackspace legal counsel handling SEC matters did not receive this correspondence until the afternoon of Thursday, June 10, 2010. The original fax, which we believe was sent to an unmanned general facsimile machine, was never located, and the letter was diverted into a general mail stack which we were able to locate after a diligent search on June 11, 2010. We have since reviewed internal procedures relating to the receipt of this type of correspondence to help avoid any such delay from occurring in the future. We have also attempted to update all potential sources of public contact information to provide direct access to our legal department (and to our outside SEC counsel for SEC matters). Further to this, we request that the Division of Corporate Finance update any database contact information for Rackspace as set forth below, or provide further guidance to the Company on what databases are used by the SEC for contact purposes so that the Company can update these using internal resources. Rackspace SEC Contacts General Counsel: Alan Schoenbaum Senior Vice President, General Counsel & Secretary 5000 Walzem San Antonio, Texas 78218 Telephone: (210) 312-4721 Fax: (210) 312-4848 Email: alan.schoenbaum@rackspace.com Legal Department SEC Representative: William Alberts Vice-President, Associate General Counsel 5000 Walzem San Antonio, Texas 78218 Telephone: (210) 312-5205 Fax: (210) 312-4848 Email: william.alberts@rackspace.com Outside SEC Counsel: Brian K. Beard Wilson Sonsini Goodrich & Rosati Professional Corporation 8911 Capital of Texas Highway, North Westech 360, Suite 3350 Austin, TX78759 Telephone: (512) 338-5422 Fax: (512) 338-5499 Email: bbeard@wsgr.com We apologize for the delay that has been experienced in responding to the Comment Letter. We have convened all relevant parties and intend to respond to the letter no later than June 23, 2010. Thanks you for your patience and please feel free to contact us regarding this proposed timeline or for any other matter. [Signature Page to Follow] Office of the Secretary June 16, 2010 Very truly yours, RACKSPACE HOSTING, INC By: /s/ William Alberts William Alberts, Vice President and Associate General Counsel
